DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice as to Grounds of Rejection and Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of its base claim and any intervening claims set forth in this action and if rewritten to overcome all the objection(s) and/or rejection(s) set forth below in this action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-5, 9-16, 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over BABU et al (US Patent Application Publication 2017/0085678 A1) in view of Glover  (US Patent Application Publication 2016/0171589 A1 hereinafter Glover).
With regard to claim 1, 15, 18, Babu teaches a method, a system, one or more non-transitory computer readable media comprising: 
identifying, by a computing device, applications launched by a first client device, the identification including a determination of an amount of time in which individual applications were in use on the first client device <usage data can be determined para 0034>
identifying, by the computing device, other client devices based on the determined usage score of the identified applications launched by the first client device <based on usage data of a user, recommendation is made for other users para 0044>;
determining, by the computing device, at least one recommended application to make accessible to the first client device, the at least one recommended application being an application of at least one of the identified other client devices <applications are recommended para 0034>; and 
providing, by the computing device, access to the at least one recommended application via a user interface of the first client device so as to reduce time in which to 
Babu does not appear to explicitly disclose determining, by the computing device, a usage score of the identified applications of the first client device based on the determined amount of time in which the individual applications were in use; 
In the same field of endeavor, Glover teaches determining, by the computing device, a usage score of the identified applications of the first client device based on the determined amount of time in which the individual applications were in use <usage score of an application can be determined para 0090>;
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Babu, Glover before him/her before the effective filing date of the claimed invention, to modify the teachings of Babu to include the teachings of Glover, in order to obtain limitations taught by Glover.  One would have been motivated to make such a combination because it provides an order of importance of an application and the recommendation. 
With regard to claim 2, this claim depends upon claim 1, which is rejected above. In addition, Babu teaches the method further comprising: 
receiving, by the computing device and from the first client device, data indicating an application usage event <usage data can be sent via a notification para 0036>; 

With regard to claims 3, 6, 19, these claims depend upon claims 1, 15 and 18 respectively, which are rejected above. In addition, Babu teaches wherein the amount of time in which the individual applications were in use on the first client device indicates an amount of time during which the individual applications were outputted via an active window of a desktop of the first client device <time and duration of the displayed application can be determined para 0034>. 
With regard to claim 4, this claim depends upon claim 1, which is rejected above. In addition, Babu teaches wherein the amount of time in which the individual applications were in use on the first client device indicates an amount of time within a first calculation period, and wherein the determining the usage score of the identified applications of the first client device is based on one or more amounts of time within one or more second calculation periods <applications are monitored for usage within a threshold time para 0043>. 
With regard to claim 5, this claim depends upon claim 4, which is rejected above. In addition, Glover teaches, the method further comprising: 
assigning, by the computing device, different weights to the amount of time within the first calculation period and the one or more amounts of time within the one or more 
wherein the determining the usage score of the identified applications of the first client device is based on the different weights <different threshold and criteria (weight) can be used para 0090, 0143>. 
With regard to claim 9, this claim depends upon claim 1, which is rejected above. In addition, Babu teaches the method further comprising: 
receiving, by the computing device and from a directory service, data indicating a plurality of user groups <plurality of users groups are connected fig 2>; 

determining, by the computing device and from the plurality of user groups, one or more second user groups associated with similar group application usage attributes as the first user group <group of users with similar attributes para 0044>; 
wherein the other client devices are associated with users of the one or more second user groups <groups of users para 0044>. 
With regard to claim 10, this claim depends upon claim 9, which is rejected above. In addition, Glover teaches wherein the determining the one or more second user groups comprises: 
determining, by the computing device and for a second user group of the one or more second user groups, a set of applications used by the second user group <group of users with common applications para 0069, fig 3>; and
determining, by the computing device, that a degree of overlap between the set of applications used by the second user group and a set of applications used by the first user group satisfies a threshold degree of overlap <predetermined threshold of application can be determined para 0070>. 
With regard to claim 11, this claim depends upon claim 1, which is rejected above. In addition, Babu teaches wherein the identifying the other client devices comprises: 
determining, by the computing device and for a client device of the other client devices, a vector of application usage attributes, wherein the vector indicates one or more amounts of application usage time <usage attributes can determined para 0036>; and 
determining, by the computing device, a distance between the vector for the client device of the other client devices and a vector for the first client device <different applications can be recommended based upon similar installed applications para 0036>. 
With regard to claim 12, this claim depends upon claim 1, which is rejected above. In addition, Glover teaches the method further comprising: selecting, by the computing device, from the identified applications of the first client device, and based on the usage score of the identified applications of the first client device, at least one top ranked application <top ranked applications (including the top ranked) can be recommended para 0097>. 
With regard to claim 13, this claim depends upon claim 12, which is rejected above. In addition, Glover teaches wherein the determining the at least one recommended application comprises determining the at least one recommended application other than the at least one top ranked application < top ranked applications (other than the top ranked) can be recommended para 0097>. 
With regard to claim 14, this claim depends upon claim 1, which is rejected above. In addition, Babu teaches wherein the determining the usage score of the . 
Claims 6-7, 17, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Babu in view of Glover in view of Dolbakian (US Patent Application Publication 2019/0369842 A1 hereinafter Dolbakian).
With regard to claims 6, 17, 20, these claims depend upon claims 1, 15 and 18 respectively, which are rejected above. In addition, Glover teaches, wherein the determining the usage score of the identified applications of the first client device is based on a previous usage score of the identified applications of the first client device <historical usage data can be used para 0024>. 
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Babu, Glover, Dolbakian before him/her before the effective filing date of the claimed invention, to modify the teachings of Babu, Glover to include the teachings of Dolbakian, in order to obtain limitations taught by Glover.  One would have been motivated to make such a combination because it provides a trend of usage of the application and its recommendation. 
With regard to claim 7, this claim depends upon claim 6, which is rejected above. In addition, Dolbakian teaches wherein the determining the usage score of the identified applications of the first client device comprises: 
assigning, by the computing device, a first weight to the amount of time in which the individual applications were in use on the first client device <usage data and pattern can be used to prioritize (weight) of an application para 0041>; and 
assigning, by the computing device, a second weight to the previous usage score of the identified applications of the first client device <call logs can be used for previous usage and accordingly application can be prioritized para 0041>. 
Conclusion
The prior art made of record (see PTO-892) and not relied upon is considered pertinent to applicant's disclosure:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ANIL K BHARGAVA/Primary Examiner, Art Unit 2142